Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (2016/0007307 A1).
 	Regarding claims 1 & 14, Wei discloses the signal transmission method and non-transitory computer-readable medium, comprising:
receiving a first synchronization signal on a first time-frequency resource, wherein the first time-frequency resource comprises a plurality of first frequency units in a first time unit (see [0007], “the timing(s) of synchronization signal and/or reference signal transmissions may prevent the base station from transmitting synchronization signals and/or reference signals (or may prevent the base station from transmitting synchronization signals and/or reference signals 
receiving a second synchronization signal on a second time-frequency resource (see [0008], “receiving a primary synchronization signal (PSS) from a base station over an unlicensed radio frequency spectrum band” and [0010], “receiving a secondary synchronization signal (SSS) from the base station over the unlicensed radio frequency spectrum band during at least one of the adjacent OFDM symbols”), wherein the second time-frequency resource comprises a plurality of second frequency units in the first time unit (see wireless communication management module SSS transmission management module for LTE-A transmitter and receiver in fig. 10), and the plurality of first frequency units alternate with the plurality of second frequency units in frequency domain (see [0117], the PSS may be transmitted over a first set of subcarriers and the SSS may be transmitted over a second set of subcarriers adjacent to the first set of subcarriers. In some examples, the PSS and the SSS may be transmitted over the same antenna port, therefore implying alternation).
 	Regarding claim 10, Wei discloses the signal transmission apparatus, comprising a processor and a transceiver, wherein

the processor is configured to perform downlink communication link synchronization based on the first synchronization signal and the second synchronization signal In some examples, the DL communications and/or UL communications may include synchronization signals (e.g., a PSS and/or SSS) and/or reference signals (e.g., a CRS).).

Allowable Subject Matter
Claims 2-9, 11-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinan et al. US 2013/0142138 – discloses synchronization signal on a first time-frequency resource
Dinan US 2013/0142291 A1 – discloses synchronization signal on a first time-frequency resource

Xing et al. US 2018/0352379 – discloses transmitions of synchronization signals to a UE over first and second time-frequency resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643